816 F.2d 479
38 Ed. Law Rep. 1212
Ben LINDSEY;  Jerri Lindsey, husband and wife, Plaintiff-Appellant,v.CLOSSCO, a California limited partnership, Defendant-Appellee.
No. 86-2555.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 12, 1987.Decided May 4, 1987.

Russell A. Kolsrud, Phoenix, Ariz., for plaintiff-appellant.
Douglas Gerlach, Phoenix, Ariz., for defendant-appellee.
Appeal from the United States District Court for the District of Arizona;  Earl H. Carroll, District Judge, Presiding.
Before CANBY, NORRIS and KOZINSKI, Circuit Judges.

ORDER

1
After carefully reviewing the record and the briefs, we affirm the judgment below for the reasons stated in paragraph 6 of the district court's "Conclusions of Law."    Lindsey v. Clossco, 642 F. Supp. 250, 255 (D.Ariz.1986).


2
AFFIRMED.